Title: To George Washington from Colonel Thomas Elliott, 6 July 1777
From: Elliott, Thomas
To: Washington, George



Honble Sir
King William [Va.] July 6th 1777

The Rect of yours of the 21st June is hereby acknowledged. I am heartily sorry that my ill state of health has prevented my joining the Army, and entering upon the duties of my Office untill this day, as I well Know the necessity of Officers being with their Corps at all times, especially at this critical Juncture; but such has been my unhappy situation that it has never been in my power since the 16th of Feby to undergo the fatigue of the Journey from this to Camp, nor to have done duty had I been there. had I not received your Letters requiring me to Join my Regimt by the middle of next month, I shou’d have enter’d on my Journey for that purpose in a few days, which shall do, if no unforeseen circumstance prevent me; but as I have never had the small Pox, and am inform’d of the impracticability of geting to Camp without geting that disorder, I am, for my own safety, reduced to the necessity of being Inoculated for it, as near Home as possable; the progress of which, I am apprehensive will detain me much longer than the time you require my attendance in the Army. Cou’d you think it consistent with your duty to defer the appointment of some other Gentleman to the Regimt untill I can have time to get thro’ the small Pox; I will immediately proceed to Join the Army, and enter on the Command of my Regimt. but if inconsistent with your duty, and the Service require an immediate Appointment, shall be glad to know it by the 1st Opportunity,

as it may prevent me a fatigueing, and useless Journey. I am with great respect Your Excellenecys Mo. Obt Hhble Servt

Thos Elliott

